Citation Nr: 1121690	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  06-00 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a thoracocervical spine disability.  

2.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The Veteran, who is the appellant, had active service from August 1968 to June 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In December 2008, the Board remanded the case for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In March 2011, the Veteran submitted additional evidence in support of his claims.  The evidence, consisting primarily of private medical reports and statements of the Veteran and his former spouse, was accompanied by a waiver of the right to have the RO initially consider the evidence.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  A thoracocervical spine disability, degenerative changes, was not affirmatively shown to have had onset during service; a thoracocervical spine disability, degenerative changes, as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service in June 1972; a thoracocervical spine disability, degenerative changes, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is otherwise unrelated to an injury, disease, or event in service.





2.  A lumbar spine disability, degenerative changes, was not affirmatively shown to have had onset during service; a lumbar spine disability, degenerative changes, as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service in June 1972; a lumbar spine disability, degenerative changes, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is otherwise unrelated to an injury, disease, or event in service.  


CONCLUSIONS OF LAW

1.  A thoracocervical spine disability was not incurred in or aggravated by service, and degenerative changes of the thoracocervical spine, as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  A lumbar spine disability was not incurred in or aggravated by service, and degenerative changes of the lumbar spine, as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.








Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post-adjudication VCAA notice by letters, dated in July 2003, November 2003, and March 2006.  The Veteran was notified of the type of evidence to substantiate the claims for service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  In March 2006, the Veteran was also notified of the provisions regarding the effective date of a claim and the degree of disability assignable for the claim.




As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of a claim for service connection).

To the extent the March 2006 VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claims were readjudicated, as evidenced by the supplemental statements of the case sent to the Veteran in April 2008, May 2008, and December 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran himself submitted private medical records, including records from Conifer Mountain Family Medicine and Neurological Consultants.  He has not identified any other pertinent evidence to obtain on his behalf.  

VA has conducted medical inquiry in an effort to substantiate the Veteran's claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in December 2003 and April 2009.  The reports and medical opinions contain sufficient factual detail and medical analysis such that the Board can rely on the reports and medical opinion to make a fully informed decision on the claims.  For these reasons, the reports and medical opinions are adequate. 


As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).





In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).

II. Facts 

The service personnel records show that the Veteran served on active duty from August 1968 to June 1972.  His service included a tour of duty in the Republic of Vietnam from March 1969 to February 1970, when he earned among other citations the Combat Action Ribbon and Purple Heart Medal.  

The service treatment records show that on enlistment physical examination, the Veteran was clinically evaluated as normal, including the spine.  In May 1969, the Veteran received multiple fragment wounds in the lower extremities and neck from a friendly fire incident.  The wounds were debrided and there was no significant neurovascular injury or fracture.  There was no evidence that the grenade fragments involved the spine.  The Veteran was evacuated to the hospital for further evaluation.  The Veteran was discharged in July 1969, after 32 days in the hospital, and returned to full duty.  There were no complaints referable to his cervical, thoracic, or lumbar spine during this period of treatment.  

In September 1969, while in Vietnam, he was seen for multiple complaints, to include headache, chills, fever, stomach cramps, myalgia, nausea, and low back pain, for two days.  The impression was malaria.  He was admitted to the hospital.  

It was noted that he had previously been evacuated in May 1969 for minor shrapnel wounds.  The Veteran's past history and review of systems were unremarkable.  He was discharged after eight days with a diagnosis of malaria.  Thereafter, he was seen at the clinic for a variety of complaints, including ankle, ear, and skin problems, but there was no complaint referable to his cervical, thoracic, or lumbar spine.  At the time of a June 1972 separation physical examination, the Veteran's spine was clinically evaluated as normal.  

After service, on VA examination in April 1982, the Veteran complained of residuals of the shell fragment wounds of the legs and neck, which did not include any reference to the spine.  The diagnoses were residuals, shell fragment wounds of both legs, right thigh, and neck  

In June 2003, the Veteran submitted a claim of service connection for a back disability involving the thoracic spine (specifically T10, T4, and T5) and the cervical spine (specifically C6).  In August 2003, he submitted a claim of service connection for a back disability involving T10 and "down the spinal column."  He asserted his back conditions had onset in service.  In another August 2003 statement, he indicated that he was concerned that his service treatment records were deficient, as there were no records of treatment following his initial injury in 1969.    

To support his claims the Veteran submitted private medical records, beginning in 2001, to include records from his private physician at Conifer Mountain Family Medicine and from Neurological Consultants.  The reports show disabilities associated with the cervical, thoracic, and lumbar areas of the spine.  CT scans in January 2001 and an MRI in February 2001 show minimal narrowing of the intervertebral foramen at C4-5; moderate to severe narrowing of the spinal canal at T10-11, secondary to what appeared to be spur formation about the articulating facets of the left more than the right (a reviewing physician queried whether the Veteran had any history of past trauma to this region); and mild degenerative changes in the lower lumbar spine.  


In August 2003, the Veteran was seen by a private neurologist for evaluation of progressive mid and low back pain.  The physician stated that he had previously seen the Veteran in May 2001, when the Veteran had reported a somewhat complex prior medical history to include a motor vehicle accident in September 1998, which caused difficulties with neck pain, numbness over the left face, and later low back pain.  He briefly reviewed the treatments undertaken after the 1998 accident up until May 2001, when he evaluated the Veteran and found him to have signs of chronic cervical, thoracic, and lumbosacral strain patterns.  In August 2003, the diagnosis was a history of previous discogenic dysfunction at L4-5 with left S1 radiculopathy and right L5 radiculopathy, which were not apparent to this extent in 2001.  

In a private report, dated in September 2003, the Veteran's family physician indicated that the Veteran reported a history of chronic back pain that began during military service in Vietnam.  The physician noted that the Veteran brought in some records (he did not identify the records) that had a gap in dates and the Veteran stated that it was during that time that he had been evaluated for back problems.  The Veteran reported that his back pain preceded a motor vehicle accident in September 1998, which he said had worsened his symptoms.  The assessment was chronic back pain, history of injury during military service in Vietnam and also a motor vehicle accident in 1998.  The physician also cited to the clinical findings of the neurologist in August 2003, and expressed the opinion that the Veteran's back problems were as likely due to his military service as due to the car accident.  

At the time of a VA neurological examination in December 2003, the Veteran related that when the grenade blew up in service, he was thrown in the air and landed on a rock in the middle of his back.  He indicated that his motor vehicle accident in 1998 was minor, but he did have some whiplash injury and developed terrible pain in the middle of his back.  He currently complained of constant pain in his legs.  The examiner expressed the opinion that the Veteran's leg pain was primarily related to the thoracic and lumbar spine problems.  



The examiner further noted that it was the Veteran's impression that he had back problems prior to the car accident in 1998, but the examiner remarked that there was no medical documentation of back complaints in the service treatment records or in the interval between 1972 and 1998.  

At the time of a VA mental examination in December 2003, it was reported that the Veteran last worked in January 2003 and left his job due to physical problems related to back and leg pain.  He was involved in a "significant motor vehicle accident" in 1998 and was "off work for three years after that."  The incident of "friendly fire" in service was recounted, wherein a grenade was thrown in the Veteran's lap and he rolled it off and down a slight hill before it went off.  The Veteran was "leaning away" and pieces of shrapnel caught him in the leg and chin.  

Private records show that in August 2004 the Veteran underwent a right T10 hemilaminectomy, decompression facet hypertrophy.  The surgical report indicated that the Veteran sustained injury when a grenade exploded in his lap and he had shrapnel wounds with impact to his back after partially dodging the grenade.  Reportedly, this was in the lower thoracic region, and he reactivated his pain syndrome with a motor vehicle accident more recently.  A CT scan and myelogram reportedly showed unusual overgrowth and potentially a healed fracture of the right T10-11 facet joint with compression of the posterior lateral aspect of the spinal cord at T10.  

A VA discharge summary in February 2006 indicates in the Veteran's past medical history that he had chronic back pain that he believed was from injury in Vietnam, and that he had a workup after a car accident that resulted in lumbar laminectomy.  A subsequent VA record in April 2006, from the mental health clinic, indicates that the Veteran had a successful career until 1998 when he injured his back in a motor vehicle accident and was in pain for years until he had a laminectomy in 2004.  

At the time of a VA examination in April 2009, the claims file was reviewed and discussed in detail.  The Veteran's current chief complaint of constant mid-back pain was noted.  His cervical, thoracic, and lumbar spine segments were each examined.  

X-rays were taken, showing disc space narrowing at C6-7 and degenerative change particularly from L4-5 and L5-S1.  Reference was made to studies in March 2008, showing spondylosis of the mid-thoracic spine on X-ray and an abnormality of T11 (specifically a cleft consistent with postoperative change) and minimal changes of early degenerative disc disease in the mid and lower thoracic region on CT scan.  Also noted was a chest X-ray in July 2008 showing mild thoracic spine degenerative joint disease.  The diagnoses were degenerative joint disease of the cervical spine, status post T10 hemilaminectomy with multi-level degenerative joint disease of the thoracic spine, and degenerative joint disease of the lumbar spine with bilateral sciatica and left L4 radiculopathy. 

The VA examiner expressed opinion that it was less likely as not that the Veteran's spinal disabilities were related to his period of service, specifically to his injury from a grenade.  The examiner acknowledged the Veteran's reported history but stated that the documented medical record provided insufficient supportive clinical evidence to establish a causal relationship between the current spine conditions and the in-service grenade injury.  He cited to the lack of back complaints at the time of the grenade incident as well as for the rest of the Veteran's service period, noting that the complaint of back pain in September 1969 upon treatment for malaria was part of the constellation of symptoms and general myalgias that commonly occurred with fever.  He found no post-military medical records, between 1972 and 1978 [sic], supportive of the claim.  He reviewed the opinions of the Veteran's family physician and previous VA examiner, noting that comments were based on the Veteran's history and not on the basis of medical record substantiation.  He found the private operative report of August 2004 and a VA mental health record of April 2006 supportive of the 1998 motor vehicle accident as the precipitating factor for the Veteran's low back pain.  The VA examiner stated that had the Veteran sustained a grenade blast force sufficient to produce an acute fracture of T10-11, it was more likely than not that he would have experienced and complained of lower thoracic pain during his hospitalization and convalescence time, which was not shown by the service treatment records.  Further, the findings regarding the cervical and lumbar spine in 2001-2003 were consistent with chronological degenerative changes.  

In a May 2009 addendum to the VA examination report, the VA examiner summarized that there was insufficient documentation to conclude that any of the Veteran's current spine conditions was caused or a result of his period of active military service, with the rationale as previously stated.  

In March 2011, the Veteran submitted additional medical records and statements, asserting that he had a spinal injury that pre-existed his motor vehicle accident in 1998.  He alleged that his spinal injury went back to 1973, as supported by a statement of his former spouse.  He also argued that his fever at the time he was treated for malaria in service did not cause the back pains that he also complained about during that time.  In a statement, his former spouse stated that the Veteran had suffered from back pains, severe at times, and that the recommended treatment was bed rest and pain medication.   She was not clear as to the time period or periods that this occurred.  

The Veteran submitted copies of two private records from Lakepoint Medical Center were received from the Veteran.  In July 1993, on a symptom review checklist, completed by the Veteran, he checked the box for currently experiencing pain when walking and swollen hands or feet or ankles, but did not check the box for experiencing any current back pain or stiff back.  In December 1997, on another symptom review checklist, he checked the box for experiencing back pain (the sole box checked under the musculoskeletal system), as well as the boxes for experiencing numerous symptoms under other systems; in a space reserved for expressing any other concerns regarding his health, he indicated intermittent symptoms, but he did not identify the type of symptoms. 

Private treatment records show that in July 2004 the Veteran was seen following a thoracic and lumbar myelogram, which showed thick calcification extending off the right T10-11 facet joint and a normal lumbar spine other than a collapsed disc space at L5-S1, which was without nerve root or thecal sack compression.  The physician stated that he did not know for certain what caused the Veteran's legs pains but that the cause of his focal back pain may be the right T10-11 facet calcification which itself may be due to his injury in Vietnam, thrown by a grenade, or related to a car accident that he sustained in 1999.  In a postoperative report, dated in October 2004, a physician remarked about the Veteran's recovery following long-term spinal compression that is probably from a closed fracture sustained in combat situation in Vietnam.  

The Veteran also submitted a report, dated in March 2011, from his private family physician from Conifer Mountain Family Medicine, who reviewed the Veteran's medical records and furnished an opinion.  He stated that the grenade explosion in Vietnam, which threw the Veteran backwards and caused him to land on his back, was consistent with his injuries and would have been violent enough of an injury to cause a fracture, DJD, abundant spur formation (osteophytes) and subsequent back problems.  He stated that the military did not determine the full extent of the Veteran's injuries with X-rays at the time of the injury.  He stated that the back surgery in 2004 exposed a deep fracture and that it was consistent with a very old injury as the Veteran sustained in Vietnam.  He noted that the Veteran had complaints of left leg pain in 1982, pain while walking in 1993, and back pain in 1997, all which occurred before his motor vehicle accident in 1998.  He stated that the motor vehicle accident did not produce the force needed to sustain this type of back injury and that the Veteran's fractures and abundant spur formation were a manifestation that required a very long time, years, to have developed.  He added that the Veteran's former spouse verified the Veteran's longstanding history of back problems.  

III.  Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the claimed disabilities were the result of participation in combat with the enemy, although he asserts that they were the result of a "friendly" fire incident, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.





Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

III.  Analysis of the Claims

The Veteran contends that his current cervical, thoracic, and lumbar spine disabilities initially arose during his active duty service from 1968 to 1972, particularly related to a grenade explosion when he was thrown onto his back.  He maintains that he has had problems with his back ever since service.  

As shown above, there was no actual diagnosis of a spinal injury or a spine disability during service.  While there is documentation of a single back pain complaint in September 1969, the complaint was just one of a multitude of complaints for which the Veteran was hospitalized to treat malaria.  In reviewing that back pain complaint in September 1969, the VA examiner in April 2009 found that it was part of the constellation of symptoms for which the Veteran received treatment for fever and malaria.  In other words, it did not represent a manifestation of a different disability, such as a spine injury which the Veteran now alleges.  

There are no further documents for the Veteran's remaining two and a half years of service that show a complaint referable to the spine in service, even though there are records showing he was seen for various other medical complaints on many occasions.  Further, the Veteran's spine was evaluated as normal at discharge.  

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a spine disability, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, then a showing of continuity of symptomatology after service is required to support the claim under 38 C.F.R. § 3.303(b).

After service, as previously described, there were no documented complaints, clinical findings, or diagnosis of a spine disability until many years after the Veteran's discharge from active duty in June 1972.  The evidence against continuity of symptomatology shows that the first (possibly intermittent) symptom of a possible back problem was in December 1997, twenty five years after service, following which the Veteran was involved in a motor vehicle accident in 1998 that allegedly injured the middle region (thoracic segment) of the spine.  Records of treatment following that motor vehicle accident have not been submitted.  Thereafter, private medical records, beginning in 2001, document complaints and findings of abnormalities involving the cervical, thoracic, and lumbar segments of the spine.  



The absence of continuity of symptoms from service, ending in 1972 to 1997 is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  

In statements, the Veteran maintains that his spine disabilities began during service at the time of the grenade explosion and has gradually worsened throughout the years.  He argues that his spine disabilities pre-existed the motor vehicle accident in 1998.  The Veteran's former spouse also indicated that the Veteran suffered from severe back pains.  However, she did not provide a timeline as to when such pains occurred or what part of the spine was affected.  Moreover, there were no documented complaints of a spine problem at the time of a VA examination in April 1982.  Further, when requested to list symptom complaints in July 1993, the Veteran essentially denied having any back problem.  Thus, when the Veteran had an opportunity to note a spine condition in the years following service, he did not.  

It is also noted that the Veteran's report in treatment and examination records, about the extent of injury from the motor vehicle accident in 1998, have differed.  In December 2003, he indicated on a VA examination that the accident was minor, although he did suffer whiplash injury.  In another December 2003 examination, the motor vehicle accident was described as significant, requiring the Veteran to be off work for years.  On an April 2006 VA mental health record, the Veteran's back injury from the motor vehicle accident produced pain for years and evidently signaled the end of a successful career.  

Given the inconsistencies of the Veteran's statements, including with other evidence of record, the Board finds that the lay evidence of continuity lacks credibility.  





See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor). 

For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran or his former spouse.  That is, the preponderance of the evidence is against the claim of service connection for a spine disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

The Board now turns to the question of whether service connection for a spine disability may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  There are opposing medical opinions in the record as to whether there is a link between the Veteran's current spine disabilities and his period of service including the grenade injury.  

As for the private medical opinions, the Veteran's family physician expressed the opinion in September 2003 that the Veteran's back problems were as likely due to his military service as due to the car accident in 1998.  Such an equivocal opinion was based in part on the Veteran's report of a history of back pain since service, which as previously discussed above, was not substantiated by the record.  The physician moreover noted that there was a gap in dates in regard to the records that the Veteran brought to him to review.  

The physician later furnished another opinion, in March 2011, which was evidently based on additional medical records and was more definitive in relating the current spine disability to the grenade injury in service rather than the car accident in 1998.  


Nevertheless, some of the physician's statements either do not account for significant facts in the record or are conclusory and without explanation or rationale.  For example, he stated that the military did not ascertain the full extent of the Veteran's injuries following the grenade injury, but he evidently did not have the benefit of review of the service treatment records which clearly show the extent of the Veteran's hospital treatment for wounds received in the explosion as well as the Veteran's complaints at that time, which did not note any spine problem.  Further, the Veteran was returned to full duty after about a month.  As noted by the VA examiner, such a severe injury as a fracture of a spinal segment would have produced some complaint at that time, and the records simply do not show this to be the case.  

The physician moreover stated that the motor vehicle accident in 1998 was not of sufficient force to have produced the type of back injury and residuals that the Veteran experienced.  However, there are no medical records in the file or to which the physician referred that pertain to the complaints or treatment rendered following the car accident.  It is therefore unclear how the physician arrived at such a conclusion as there is no rationale provided.  In fact, there are references in the VA record, such as in December 2003 and April 2006, that the motor vehicle accident was significant, that the Veteran was in pain for years after the accident until his 2004 laminectomy, and that he did not work for years.  The physician did not reconcile his conclusion with this evidence of a significant motor vehicle accident resulting in significant residuals.  

In addition, the physician cited to records showing complaints of leg pain in 1982 and pain while walking in 1993 to support his conclusion that the Veteran's spine disability was of longstanding nature prior to the motor vehicle accident.  However, he did not provide any explanation of the absence of back complaints on VA examination in 1982 or a denial of back complaints on a July 1993 symptom review checklist completed by the Veteran.  In any case, leg pain and pain while walking is not shown to be a residual of a spine disability, particularly, as service connection is in effect for shell fragment wounds to the legs.  



Moreover, a private physician in July 2004 and October 2004 provided opinions that may be construed as favorable to the Veteran's claim.  In July 2004, the private physician stated that the etiology of the Veteran's back pain was not clear, as it could be due to injury in Vietnam or to the motor vehicle accident.  It is noted, however, that an opinion expressed in the term of "may" also implies that it "may not" and it is too speculative to establish a medical nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The physician later in October 2004 indicated more definitively that the Veteran's spinal compression was probably due to a fracture sustained in combat in Vietnam.  The opinion, however, is not substantiated by the record, because there is no documentation or support for the Veteran having fractured his thoracic spine as a result of the grenade injury, as previously discussed.  The service records showing treatment following the grenade injury simply do not show a spine fracture, and there were no complaints of a thoracic spine problem for the ensuing years of service including at the time of discharge.  

In short, the Board finds that the probative value of the private opinions do not measure up, or equate, to that of the VA examiners' opinions in December 2003 and especially in April 2009 (with an addendum in May 2009).  It is noted that both VA examiners acknowledged the Veteran's claims that his spine disabilities had onset with the grenade injury.  The 2003 VA examiner expressed skepticism that the Veteran's current back complaints arose from an injury that pre-existed the motor vehicle accident in 1998, because the medical record did not document any back complaints between service and 1998.  The 2009 VA examiner delved further into this fact but also discussed the treatment rendered to the Veteran following the grenade injury, the single complaint of back pain during service, and the post-service medical record.  The VA examiner provided rationale for his conclusion that there was not sufficient evidence to establish a causal relationship between any current spine disability and the Veteran's period of active service.  

The opinion was based on a review of the record and accounted for the significant facts therein.  It is noted that additional medical evidence was received into the record in March 2011, after the VA opinion was given.  


Such evidence included private treatment records discussing the Veteran's spine disabilities in 2004 with an opinion and another opinion offered by the Veteran's private physician relating the current spine disabilities to the in-service grenade injury.  The evidence does not present any essential new fact about the Veteran's spine disabilities that was not previously known to the VA examiner, with the one exception being mention of back pain, possibly intermittent, on a symptom review checklist in December 1997.  This notation preceded the Veteran's motor vehicle accident in 1998.  Nevertheless, a single complaint of back pain, without further enhancement as to history, cause, severity, or location on the spine, does not change the fact that for the long interval from the time of service until 1997 there was no documentation of a back disability to support the Veteran's claim of a chronic condition since service.  This was the conclusion of the VA examiner.  

In sum, the VA opinions, in the judgment of the Board, should be accorded more probative weight than the opinions of the private physicians, for the reasons articulated.  

As for the Veteran's statements attributing his spine disabilities to service, although he is competent to describe symptoms such as pain, the degenerative changes found in the cervical, thoracic, and lumbar spine are not conditions under case law where lay observation has been found to be competent.  

Therefore, the determination as to whether the spine disabilities were present during active service or are related to an injury or disease of service origin is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Under certain circumstances, lay evidence can be competent to establish a diagnosis of a simple medical condition, relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

As the presence or diagnosis of degenerative changes of a spinal segment cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the disability is not a simple medical condition that the Veteran is competent to identify. 

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a diagnosis.

Where, as here, there is a question of the presence or a diagnosis of a spine disability manifested by degenerative changes, not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements and those of his former spouse are offered as proof of the presence of a spine disability in service or a chronic spine disability before 1998, the statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to claims.  

To the extent the Veteran has expressed the opinion that his current spine disabilities are related to service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on his perception and does not require specialized knowledge, education, or training.  The Veteran, as a lay person, is not competent to declare either the presence or diagnosis of a spine disability manifested by degenerative changes based on personal observation, as any inference based on what is not personally observable cannot be competent lay evidence.  


And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between a spine disability first shown after service and an injury, disease, or event in service.  

Therefore, the Veteran's lay statements are not competent evidence and the statements are not to be considered as favorable evidence on the question of a possible association of a spine disability and service.

After service, degenerative changes of the spine were first documented well beyond the one-year presumptive period for manifestation of arthritis as a chronic disease under 38 U.S.C.A. § 1137 and 38 C.F.R. §§ 3.307, 3.309.  

As the preponderance of the evidence is against the claims that a thoracocervical spine disability and a lumbar spine disability are related to an injury, disease, or event in service, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a thoracocervical spine disability is denied.  

Service connection for a lumbar spine disability is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


